Opinion issued August 11, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00496-CR
                            ———————————
                       MARTIN LUIS ROCHA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Case No. 0842390


                          MEMORANDUM OPINION

      Appellant, Martin Luis Rocha, is attempting to appeal his May 9, 2001

conviction for aggravated robbery. Appellant filed his notice of appeal on April 8,

2016. Appellant’s appointed counsel has filed a letter, advising that we have no

jurisdiction over this appeal because the notice of appeal is untimely.
      In a criminal case, a notice of appeal is due within thirty days after sentence

is imposed or suspended in open court or after the day the trial court enters an

appealable order. See TEX. R. APP. P. 26.2(a)(1). The deadline may be extended to

ninety days if the defendant timely files a motion for new trial. See id. at 26.2(a)(2).

The deadline for filing the notice of appeal may also be extended if, within fifteen

days after the date the notice of appeal is due, the appellant properly files a motion

for extension of time to file the notice of appeal. See TEX. R. APP. P. 10.5(b), 26.3.

      Here, the judgment of conviction was signed on May 9, 2001. Appellant’s

April 8, 2016 notice of appeal was filed almost fifteen years after judgment was

signed. A timely notice of appeal is necessary to invoke an appellate court’s

jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Because appellant’s notice of appeal was untimely, we have no jurisdiction over his

appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction. TEX. R. APP. P.

42.3(a); 43.2(f). Any pending motions are dismissed as moot.

                                   PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2